Case 1:18-cv-05320-GBD-SN Document 96 Filed O9@*S*rs™rauert

DOCUMENT
ELECTRONICALLY FILED
DOC #:
UNITED STATES DISTRICT COURT DATE FILED 7/73 /¢G__
SOUTHERN DISTRICT OF NEW YORK

ROBERTA AGYEMAN, et al.,

   

 

Plaintiffs,
V. CERTIFICATE OF MAILING
ISLAMIC REPUBLIC OF IRAN, Case No.: 18-cv-5320 (GBD) (SN)
Defendant.

 

 

I hereby certify under the penalties of perjury that on the 12" day of September, 2019, I
served defendant:

Islamic Republic of Iran

c/o Minister of Foreign Affairs

Ministry of Foreign Affairs of the Islamic Republic of Iran
Iman Khomeini Avenue

Tehran, [ran

ATTN: H.E. Mohammad Javad Zarif

By dispatching via Federal Express, Tracking No. 8148 5856 7250, to the Secretary of

State, Attn: Director of Consular Services, Office of Policy Review and Inter-Agency Liaison
(CA/OCS/PRD), U.S. Department of State, SA-29, 4 Floor, 2201 C Street NW, Washington, DC
20520, pursuant to the provisions of the Foreign Sovereign Immunities Act, 28 U.S.C.
§ 1608(a)(4), two (2) copies of the following documents (in English and Farsi):

1) Notice of Judgment

2) Order of Judgment for Liability, dated June 21, 2019

3) Order of Partial Final Judgment for Damages, dated September 10, 2019

4) Judgment, dated September 11, 2019

5) Instructions for Appealing Judgment

6) A copy of 28 U.S.C. 1330, 28 U.S.C. 1391, 28 U.S.C. 1441, and the Foreign
Sovereign Immunities Act (28 U.S.C. 1602, et seq.)

 
Case 1:18-cv-05320-GBD-SN Document 96 Filed 09/13/19 Page 2 of 2

7) Affidavit of Translator.

 

Dated: New York, New York
September 13, 2019
RuBy J. KRAJICK
CLERK OF COURT

dana Beter
Deputy Cl erk:

 

 
